DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


3.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“an illumination unit for generating” and “a sampling unit for receiving” in claims 27 and 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-5, 10-12, 14-18, 23-31, 36-44 and 49-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub. No. 2016/0249836 A1 By Gulati et al (hereinafter Gulati).

Regarding Claim 1, Gulati teaches a sample interface device (Fig. 1 @ 100, Title, Abstract) for use in identifying the presence of an analyte in a sample (Fig. 1 @ 170, Par. [0124, 0128]), wherein the sample interface device delivers a plurality of 5monochromatic light beams (Fig. 1 @ 110, Par. [0126, 0139]) to a sample (Fig. 1 @ 170, Par. [0124, 0128]) and receives back scattered light (Fig. 1 @ 130, Par. [0124, 0128]) from the sample (Fig. 1 @ 170, Par. [0124, 0128]), the sample interface device comprising: 
a substrate (Fig. 1 @ 100, 120, 130, Par. [0124]: an analyzer 100 is illustrated. The analyzer comprises at least: a light source system 110, a photon transport system 120, a detector system 130, and a data processing system 140 thus implicitly teaches a substrate where components are integrated. Also see Fig. 2D, 5D, photon transport system 120 and the detector system 130 are integrated in a substrate (implicitly teaches) such that the bottom layer of the substrate is facing the subject 170); 
a low-absorbance injection area carried by the substrate (Fig. 1, 2D @ 150, Par. [0128]: sample interface, i.e. the low-absorbance injection area) for receiving a plurality of monochromatic light beams (Fig. 1 @ 120, Par. [0128]) and delivering the plurality of 10monochromatic light beams to the sample (Fig. 1 @ 170, Par. [0128]); and 
a plurality of concentrically-located, ring-shaped photosensors carried by the substrate, wherein the plurality of concentrically-located, ring-shaped photosensors are disposed progressively radially outboard (Fig. 5F @ 520, Par. [0205, 0209]) of the low-absorbance injection area (Fig. 1, 2D @ 150, Par. [0128]: sample interface, i.e. the low-absorbance injection area. Also see Fig. 5D @ 177, Par. [0158, 0169]: illumination zone), and further wherein each of the concentrically-located, ring-shaped 15photosensors produces an electrical signal which corresponds to the amount of light received by that concentrically-located, ring-shaped photosensor (Par. [0132], Claim 16).  
Regarding Claim 14, Gulati teaches a method for delivering a plurality of monochromatic light beams to a sample and detecting scattered light returning from the sample (See Claim 1 rejection. Note: Apparatus claim can be used to implement method claim), the method comprising: 
providing a sample interface device, the sample interface device 20comprising (See Claim 1 rejection): 
a substrate (See Claim 1 rejection); 
(See Claim 1 rejection); and 
25a plurality of concentrically-located, ring-shaped photosensors carried by the substrate, wherein the plurality of concentrically-located, ring- shaped photosensors are disposed progressively radially outboard of the low- absorbance injection area, and further wherein each of the concentrically-located, ACTS-4- 100 - ring-shaped photosensors produces an electrical signal which corresponds to the amount of light received by that concentrically-located, ring-shaped photosensor (See Claim 1 rejection); 
introducing a plurality of monochromatic light beams into the low-absorbance injection area of the sample interface device so that the plurality of 5monochromatic light beams are delivered to the sample (See Claim 1 rejection); and 
using the plurality of concentrically-located, ring-shaped photosensors on the sample interface device to detect scattered light returning from the sample (See Claim 1 rejection). 

Regarding Claim 27, Gulati teaches a system for the non-invasive measurement (Fig. 1 @ 100, Title, Abstract) of an analyte in a sample (Fig. 1 @ 170, Par. [0124, 0128]), wherein the system comprises: 
10an illumination unit for generating a plurality of monochromatic light beams, wherein the plurality of monochromatic light beams constitute a plurality of different wavelengths (Fig. 1 @ 110, Par. [0125-0126, 0139]); and 
a sampling unit (Fig. 1, 2D @ 150, Par. [0128]: sample interface, i.e. the sampling unit) for receiving the plurality of monochromatic light beams from the (Fig. 1 @ 110, Par. [0125-0126, 0139]), delivering those monochromatic light beams to the 15sample, receiving scattered light back from the sample (Fig. 1 @ 170, Par. [0128]), and converting the scattered light into corresponding electrical signals for subsequent processing and analyte assessment (Par. [0132], Claim 16), wherein the sampling unit comprises: 
a sample interface device (See Claim 1 rejection), the sample interface device comprising: 
a substrate (See Claim 1 rejection); 
20a low-absorbance injection area carried by the substrate for receiving the plurality of monochromatic light beams and delivering the plurality of monochromatic light beams to the sample (See Claim 1 rejection); and 
a plurality of concentrically-located, ring-shaped photosensors carried by the substrate, wherein the plurality of concentrically-25located, ring-shaped photosensors are disposed progressively radially outboard of the low-absorbance injection area, and further wherein each of the concentrically-located, ring-shaped photosensors produces an electrical signal which corresponds ACTS-4- 103 - to the amount of light received by that concentrically-located, ring-shaped photosensor (See Claim 1 rejection). 

Regarding Claim 40, Gulati teaches a method for detecting an analyte in a sample (See Claim 1 rejection), the method comprising: 
providing a system (Fig. 1), wherein the system comprises: 
an illumination unit for generating a plurality of monochromatic 5light beams, wherein the plurality of monochromatic light beams constitute a plurality of different wavelengths (See Claim 27 rejection); and 
(See Claim 27 rejection), wherein the sampling unit comprises: 
a sample interface device (See Claim 27 rejection), the sample interface device comprising: 
a substrate (See Claim 27 rejection); 
15a low-absorbance injection area carried by the substrate for receiving the plurality of monochromatic light beams and delivering the plurality of monochromatic light beams to the sample (See Claim 27 rejection); and 
a plurality of concentrically-located, ring-shaped photosensors carried by the substrate, wherein the plurality of concentrically- 20located, ring-shaped photosensors are disposed progressively radially outboard of the low-absorbance injection area, and further wherein each of the concentrically-located, ring-shaped photosensors produces an electrical signal which corresponds to the amount of light received by that concentrically-located, ring-shaped photosensor (See Claim 27 rejection); 
25introducing a plurality of monochromatic light beams into the low-absorbance injection area of the sample interface device so that the plurality of monochromatic light beams are delivered to the sample (See Claim 14 rejection); and ACTS-4- 106 – 
using the plurality of concentrically-located, ring-shaped photosensors on the sample interface device to detect scattered light returning from the sample (See Claim 14 rejection).
Regarding Claims 2, 15, 28 and 41, Gulati teaches wherein the substrate comprises a transparent substrate (Fig. 2D @ 150, Par. [0128]: light from the source to the reference 160 and/or subject 170 via the sample interface 150, therefore, bottom layer is transparent to the light to pass and irradiates subject 170 thus teaches transparent substrate).  

Regarding Claims 3, 16, 29 and 42, Gulati teaches wherein each of the plurality of concentrically-located, ring-shaped photosensors is optically isolated from the others of the plurality of concentrically-located, ring-shaped photosensors (Fig. 5D, 5F @ 542, 544, 546, Par, [0208]).  

Regarding Claims 4, 17, 30 and 43, Gulati teaches wherein one of the plurality of concentrically-located, ring-shaped photosensors comprises a reference photosensor for measuring the light delivered to the sample, and the ACTS-4- 98 - remainder of the plurality of concentrically-located, ring-shaped photosensors comprise signal photosensors for measuring the scattered light returning from the sample (Fig. 1 @ 160, 130, Par, [0132]: the detector system 130 additionally detects photons from the source system 110 directly or semi-directly to monitor source luminance thus teaches reference photosensor and further discloses the detector system 130 comprises one or more detector elements of one or more detector types, such as 1, 2, 3, 4, 5, or more detector types, used to detect photons from the source system 110 after having probed a sample volume of the subject 170 thus teaches a signal photosensors).  

5		Regarding Claims 5, 18, 31 and 44, Gulati teaches wherein the reference photosensor receives light only from the low-absorbance injection area, and the signal (Fig. 1 @ 160, 130, Par, [0132]: the detector system 130 additionally detects photons from the source system 110 directly or semi-directly to monitor source luminance thus teaches the reference photosensor receives light only from the low-absorbance injection area and further discloses the detector system 130 comprises one or more detector elements of one or more detector types, such as 1, 2, 3, 4, 5, or more detector types, used to detect photons from the source system 110 after having probed a sample volume of the subject 170 thus teaches the signal photosensors receive light only from the sample).  

Regarding Claims 10, 23, 36 and 49, Gulati teaches wherein the innermost concentrically-located, ring-shaped photosensor comprises the reference photosensor (Fig. 5E, 5F @ 562).  

5	 	Regarding Claims 11, 24, 37 and 50, Gulati teaches wherein the plurality of concentrically-located, ring-shaped photosensors comprise photodiodes (Par. [0132]: a doped silicon detector, an infrared wavelength detector, an indium gallium arsenide (InGaAs) based detector, a germanium (Ge) comprising detector thus teaches photodiodes).  

Regarding Claims 12, 25, 38 and 51, Gulati teaches wherein the sample 10interface device is incorporated in an ergonomic apparatus configured to receive the finger of a user (Par. [0445]: finger).  

 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gulati.

Regarding Claims 13, 26, 39 and 52, Gulati teaches wherein the sample interface device (See Claim 1 rejection) but does not explicitly teach is configured to detect alcohol.  

However, it is considered obvious to try all known solutions when there is a recognized need in the art (detect alcohol), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to detect alcohol.

Allowable Subject Matter

10.	Claims 6-9, 19-22, 32-35 and 45-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for Allowance

11.	The following is a statement of reasons for the indication of allowable subject matter: 

12.	As to claims 6, 19, 32 and 45, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “10a diffuser disposed distal to the low-absorbance injection area, wherein the diffuser receives a plurality of monochromatic light beams and directs those monochromatic light beams to the reference photosensor; 
a first mask disposed about the perimeter of the diffuser to prevent the monochromatic light beams from passing to the signal photosensors; and 
15a second mask disposed between the reference photosensor and the sample, wherein the second mask prevents scattered light from passing from the sample to the reference photosensor” along with all other limitations of claims 6, 19, 32 and 45. 

13.	Gulati (US 2016/0249836 A1) teaches a sample interface device but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The reference listed teaches of other prior art method/system of determining size of microparticles.
US Patent Pub. No. 2017/0050518 A1 by Steeg et al.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMIL AHMED/
Primary Examiner, Art Unit 2886